Citation Nr: 9918906	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-12 690	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

2.  Entitlement to service connection for an eye disability, 
claimed as macular degeneration.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant had periods of inactive duty for training 
(INACDUTRA) between December 1971 and March 1973, with a 
period of active duty for training (ACDUTRA) from February 
1972 until September 1972, in the Army National Guard.

This appeal comes before the Department of Appellants Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of February 1997 from the Louisville, Kentucky 
Regional Office (RO) which denied service connection for an 
acquired psychiatric disorder, to include PTSD, and macular 
degeneration.

After a review of the record, the Board is of the opinion 
that the issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, will be 
addressed in a REMAND following the ORDER portion of this 
decision.  


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Color blindness demonstrated on entrance into service was 
not aggravated by service.

3.  Macular degeneration was initially demonstrated years 
after service, and has not been shown to be related to 
service.



CONCLUSION OF LAW

An eye disability, claimed as macular degeneration, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 38 
U.S.C.A. §§ 101 (24) 106, 1110, 1131, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.306(a) (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, including while performing active duty for training, 
or injury incurred or aggravated while performing inactive 
duty training.  38 U.S.C.A. §§ 101 (24) 106, 1110, 1131, 5107 
(West 1991).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (1998).  A preexisting injury of disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The veteran's claim has been determined to be well-grounded 
within the meaning of 38 U.S.C.A. 5107(a).  That is, he is 
found to have presented a claim in this regard which is 
plausible.  The Board is also satisfied that that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

A review of the record discloses that upon enlistment 
examination in December 1971, the appellant was found to have 
distant vision of 25-1 in both eyes, and it was recorded that 
he was "red and green blind."  An assessment of probable 
myopia was noted, and eye refraction was recommended.  The 
appellant indicated at that time that he had no eye problems.  
He was seen in the optometry clinic in February 1972 and 
prescribed glasses.  In March 1972, he was afforded a vision 
examination where it was recorded that he needed improved 
visual acuity.  It was reported that ophthalmoscopy revealed 
"WWL   Astigmatism   WR."  Best visual acuity was noted to 
be 20/25- in each eye.  The appellant underwent physical 
examination for flight status purposes, the date of which was 
unrecorded.  Distant vision at that time was found to be 
20/50 and 20/25 in the right and left eyes, respectively, 
correctible to 20/25, bilaterally.  It was shown that he 
failed the color vision test.  It was recorded on the 
examination report that he needed a new set of glasses to 
pass the examination.  

The post-service record reflects that the appellant was 
examined by T. Lawwill, M.D., in September 1975 who indicated 
that the appellant had reported a history of decreasing 
visual acuity since grammar and/or high school.  Examination 
showed evidence of choroidal sclerosis of either the central 
areolar or gyrate type.  An impression of retinal 
degeneration, possibly early choroidal sclerosis, was 
rendered.  The appellant was subsequently scheduled for 
fluorescein angiography which was performed in December 1975.  
An impression of probable fundus flavimaculata (Stargardt's 
Disease with flecks) was rendered following that procedure.  

A medical report dated in September 1997 was received from C. 
C. Barr, M. D., who noted that fundoscopic examination 
revealed macular dystrophy in both eyes.  He stated that 
these changes were typical of Stargardt's fundus 
flavimaculatus.  He related that previous records indicated 
that the appellant had had fundus flavimaculatus in 1975, and 
that it was likely that he had had decreased visual acuity 
since the early 1970's as a result of that condition.  It was 
added that patients with this type of condition were known to 
have poor response to color vision testing at an early age.  

The appellant and his wife presented testimony upon personal 
hearings on appeal in July 1997 and before a Member of the 
Board sitting at Louisville, Kentucky in November 1998 to the 
effect that he had had no problems with his eyes prior to 
entering service, and first began to notice vision difficulty 
when he had trouble focusing on the rifle range.  He stated 
that he had been told he was color blind at that time.  The 
appellant recalled that he may have been exposed to an eye 
irritant in the gas chamber while in the military, but that 
he could not remember whether or not he had any problems with 
his vision prior to gas chamber testing.  He related that he 
currently experienced the same type of symptoms he had had 
during service except that they were much worse.

The appellant asserts that his currently diagnosed macular 
degeneration had its onset during military service for which 
service connection should now be granted by the Board.

Analysis

A careful review of the service medical records indicates 
that while the appellant now claims that he first began 
having trouble with his eyes during active service, the 
evidence clearly shows that he had some degree of vision 
impairment, which was felt to represent myopia, upon 
enlistment examination in December 1971.  It was also 
indicated at that time that he was colorblind.  The Board 
recognizes that even though the appellant's physician, Dr. 
Barr, did indeed write in September 1997 that it was likely 
that the appellant had had decreased visual acuity since the 
early 1970's as a result of Stargardt's disease/fundus 
flavimaculatus, the service medical records reflect that his 
eyes were evaluated on several occasions, to include 
comprehensive examination in the optometry clinic in March 
1972, and that no findings of a macular degeneration process 
were noted at those times.  As well, Dr. Barr's comment that 
poor response to color vision testing was associated with the 
condition would tend to indicate that the appellant had a 
disorder of the eyes prior to ACDUTRA, as color blindness was 
first noted upon enlistment examination in December 1971.  In 
this case, the question would then become whether or not 
there was any increase in severity of a pre-existing eye 
condition during service so as to warrant service connection 
on the basis of aggravation.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  The Board finds in this instance, 
however, that there was not.  As indicated previously, there 
is no showing throughout service of other than myopia and/or 
astigmatism which are refractive errors of the eye for which 
service-connected compensation is not granted by regulation.  
See 38 C.F.R. § 3.303(c).  It should be pointed out to the 
appellant that service connection for a disease process is 
not applicable by law to a period of INACDUTRA.

Moreover, there is no showing in the service records that the 
appellant sought treatment for eye injury, or had symptoms 
from any type of eye irritant.  Evidence of a chronic 
degenerative vision disorder was first clinically indicated 
in September 1975, more than three years after the appellant 
was released from ACDUTRA.  The record reflects that, even at 
that time, he admitted to a problem of gradually diminishing 
vision dating back to secondary school.  

It is well established that it is the province of trained 
health care providers to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet.App. 134, 137 (1994).  The 
Board finds under the circumstances, however, that there is 
no clinical evidence of macular degeneration during ACDUTRA 
or for years thereafter.  Consequently, Dr. Barr's opinion 
that the condition had existed since the early 1970's has 
little probative value and may not be used to establish 
service connection for macular degeneration on either a 
direct basis or by way of aggravation.  The appellant's 
contentions to the effect that he now has macular 
degeneration which had its onset during military training do 
not establish this as fact since he is not qualified, as a 
lay person, to offer a competent medical opinion or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1992).  Consequently, service connection for macular 
degeneration must be denied.

The Board has considered the doctrine of benefit of the doubt 
as to this matter, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.



ORDER

Entitlement to service connection for an eye disability, to 
include macular degeneration, is denied.


REMAND

The Board observes in this instance that the appellant has 
never been afforded a VA psychiatric examination for 
compensation and pension purposes.  It is shown that he was 
diagnosed as having a personality disorder during service, 
and has recently been determined by his private examiner to 
have psychiatric disability which is directly attributable to 
service.  The record does not reflect the private examiner 
had access to the veteran's claims folder in developing his 
opinion.  Under the circumstances, it is felt that further 
evaluation, to include a medical opinion is clinically 
indicated.  The fulfillment of the VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  The appellant's 
accredited representative requests that the case be remanded 
if the benefit sought on appeal cannot be granted on the 
evidence of record.  The Board agrees.

The case is therefore REMANDED to the RO for the following 
actions: 

1.  The RO should schedule the appellant 
for a psychiatric examination to be 
conducted by a board-certified 
specialist, if available, to determine 
the nature and etiology of any 
psychiatric disability now indicated.  
All necessary tests and studies, 
including psychological testing, should 
be performed, and all clinical 
manifestations should be reported in 
detail.  Based on a review of all 
medical documentation and history on 
file, including the service medical 
records, the examiner should, 1) discuss 
and reconcile the prior opinions which 
have been rendered in this case with 
respect to the origins of the 
appellant's psychiatric disease, and 2) 
provide an opinion as to the likelihood 
that any other current psychiatric 
condition was initially manifested in 
service or is otherwise related thereto.  
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  The 
examination report should set forth in a 
clear, comprehensive, and legible manner 
all pertinent findings, and should 
include complete rationale for the 
opinions expressed.  The examiner must 
be provided with the appellant's claims 
folder and a copy of this remand for 
review prior to conducting the 
examination.  The examination report 
should clearly reflect whether a review 
of the claims folder was performed.  The 
examination report should be returned in 
a legible narrative format. 

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998). 


3.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

4.  Following completion of the 
requested development, the agency of 
original jurisdiction should again 
consider the appellant's claim and 
determine whether or not it may be 
granted.  If action remains adverse to 
the appellant, he should be furnished a 
supplemental statement of the case and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant until he is otherwise 
notified.



		
	U. R. POWELL
	Member, Board of Appellants' Appeals



 



